Case 8:18-cv-01914-JVS-DFM Document 44 Filed 08/24/20 Page 1 of 2 Page ID #:292



 1

 2

 3                                                             JS-6
 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10   TRUSTEES OF THE SOUTHERN                       Case No. 8:18-CV-01914 JVS (DFMx)
     CALIFORNIA PIPE TRADES HEALTH
11   AND WELFARE TRUST FUND;                        ASSIGNED TO THE HONORABLE
     TRUSTEES OF THE SOUTHERN                       JAMES V. SELNA
12   CALIFORNIA PIPE TRADES
     PENSIONERS AND SURVIVING
13   SPOUSES HEALTH FUND; TRUSTEES OF
     THE SOUTHERN CALIFORNIA PIPE                   JUDGMENT
14   TRADES RETIREMENT TRUST FUND;
     TRUSTEES OF THE SOUTHERN
15   CALIFORNIA PIPE TRADES DEFINED
     CONTRIBUTION TRUST FUND;
16   TRUSTEES OF THE SOUTHERN
     CALIFORNIA PIPE TRADES VACATION
17   AND HOLIDAY TRUST FUND;
     TRUSTEES OF THE SOUTHERN
18   CALIFORNIA PIPE TRADES CHRISTMAS
     BONUS FUND; TRUSTEES OF THE
19   APPRENTICE AND JOURNEYMAN
     TRAINING TRUST FUND; TRUSTEES OF
20   THE PLUMBERS AND PIPEFITTERS
     NATIONAL PENSION FUND; and
21   TRUSTEES OF THE INTERNATIONAL
     TRAINING FUND,
22
                         Plaintiffs,
23
                  v.
24
     STANTON UTILITIES, INC., a California
25   corporation; and PATRICK LEONARD, an
     individual also known as EDWARD JOSEPH
26   LEONARD, PATRICK EDWARD JOSEPH
     LEONARD, and EDWARD PATRICK JOS
27   LEONARD,
28                       Defendants.
                                            1
                                         JUDGMENT
     TRUSTEES - PROPOSED JUDGMENT.DOCX
Case 8:18-cv-01914-JVS-DFM Document 44 Filed 08/24/20 Page 2 of 2 Page ID #:293



 1         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiffs,
 2   Trustees of the Southern California Pipe Trades Health and Welfare Trust Fund;
 3   Trustees of the Southern California Pipe Trades Pensioners and Surviving Spouses
 4   Health Fund; Trustees of the Southern California Pipe Trades Retirement Trust Fund;
 5   Trustees of the Southern California Pipe Trades Defined Contribution Trust Fund;
 6   Trustees of the Southern California Pipe Trades Vacation and Holiday Trust Fund;
 7   Trustees of the Southern California Pipe Trades Christmas Bonus Fund; Trustees of
 8   the Apprentice and Journeyman Training Trust Fund; Trustees of the Plumbers and
 9   Pipefitters National Pension Fund; and Trustees of the International Training Fund,
10   shall recover jointly and severally from Defendants, Stanton Utilities, Inc., a
11   California corporation, and Patrick Leonard, an individual, the following amounts:
12         1.     The principal amount of $85,000.00,
13         2.     Sanctions of $14,400.00, which represent the reasonable attorneys’ fees
14                incurred by the Plaintiffs in enforcing their settlement with Defendants,
15                and obtaining this order, and
16         3.     Pre-judgment and post-judgment interest on the amounts provided above,
17                at the rate of 8% per annum from February 7, 2020 to date. Thereafter,
18                interest shall accrue at the rate of 0.12% per annum until the judgment is
19                paid in full.
20         4.
21

22   DATED: August 24, 2020              _______________________________________
                                         UNITED STATES DISTRICT JUDGE
23
                                         JAMES V SELNA
24

25

26

27

28

                                                  2
                                              JUDGMENT
     TRUSTEES - PROPOSED JUDGMENT.DOCX
